



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge
    or justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)   an offence under section 151, 152,
    153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211,
    212, 213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape),
    145 (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii) an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of the offences referred to
    in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)  at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)  on application made by the
    complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect of an offence under section
    163.1, a judge or justice shall make an order directing that any information
    that could identify a witness who is under the age of eighteen years, or any
    person who is the subject of a representation, written material or a recording
    that constitutes child pornography within the meaning of that section, shall
    not be published in any document or broadcast or transmitted in any way.

(4)
An order made under this section does not apply in respect
    of the disclosure of information in the course of the administration of justice
    when it is not the purpose of the disclosure to make the information known in
    the community. 2005, c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with an order
    made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an
    offence punishable on summary conviction.

(2)
For greater certainty, an order referred to in
    subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Aird, 2013
    ONCA 447

DATE: 20130627

DOCKET: C54448

Laskin, LaForme and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Aaron Aird

Appellant

David M. Humphrey and Jill D. Makepeace, for the
    appellant

Gillian Roberts, for the respondent

Heard: January 10, 2013

On appeal from the conviction entered on June 22, 2011
    and the sentence imposed on October 20, 2011 by Justice James W. Sloan of the Superior
    Court of Justice, sitting without a jury.

Laskin J.A.:

A.

overview

[1]

Aaron Aird appeals his conviction on two counts of sexual exploitation
    of the complainant S.L. and his sentence of one year imprisonment.

[2]

The appellant and the complainant met in the fall of 2008.  He was 28
    and in his second year of teachers college.  She was nearly 17 and in grade
    12.  The complainants mother hired the appellant to tutor the complainant in
    math.  Tutoring sessions took place twice a week.

[3]

Eventually, the appellant and the complainant started a sexual
    relationship.  It began with sexual touching and progressed to oral sex and
    then sexual intercourse.  The appellant stopped tutoring the complainant in
    February 2009, but their sexual relationship continued until March 2010, when a
    close friend persuaded the complainant to go to the police.

[4]

There were two main issues at trial.  The first issue was whether the
    appellant and the complainant had a sexual relationship before the complainant
    turned 18.  The appellant testified that the sexual relationship began after
    tutoring ended and after the complainant turned 18.  The complainant testified
    that their sexual relationship began while the appellant tutored her and before
    she turned 18.  The trial judge rejected the appellants evidence and accepted
    the complainants evidence.

[5]

The second issue was whether the appellant was in a position of trust
    towards the complainant.  The trial judge found that he was.

[6]

On his conviction appeal, the appellant makes two submissions: the trial
    judge erred in finding that the appellant was in a position of trust towards
    the complainant because he equated the appellants position with that of a
    teacher; and the trial judge erred by scrutinizing the appellants evidence
    more strictly than that of the complainant.  On his sentence appeal, the
    appellant submits that the trial judge erred by drawing very little if any
    distinction between the appellants position and that of a teacher.

B.

background

(1)

The tutoring relationship

[7]

The complainants birthday is November 25, 1991.  As I said in the
    overview, in the fall of 2008, she was nearly 17 and was in grade 12.  She was
    a good student, getting marks in the 80s but wanted to do better, as she
    intended to apply to university.

[8]

In the fall of 2008, the appellant was placed as a student-teacher at an
    elementary school in Waterloo.  He was assigned to a grade 8 class, and one of
    his students was the complainants younger sister, J.L..  J.L. brought home a
    flyer about the appellant, which said that he had a university degree in
    mathematics.  The complainants mother, K.L., approached the appellant and
    asked him if he gave private lessons.  He said that he did, and they exchanged
    telephone numbers.

[9]

K.L. arranged for the appellant to meet the complainant twice weekly to
    help her with advanced functions.  She agreed to pay him $50 per week for the
    two sessions.

[10]

The
    complainant described the tutoring sessions.  They began either in late
    September or early October.  The first session was at Wilfred Laurier
    University; the other sessions were at a coffee pub, as it offered free
    internet access.  The sessions took place on Tuesdays and Thursdays at 6:00
    p.m. and were scheduled for an hour, though they sometimes went longer.  During
    the sessions, the complainant worked through her homework problems.

[11]

The
    complainant testified that the tutoring sessions were helpful and increased her
    confidence on tests.  She said that the appellant explained things well, was
    not intimidating, and tried to keep her ahead of the class.

[12]

The
    appellant and the complainant gave different evidence of when the tutoring
    sessions ended.  The appellant said that they ended in the first week of
    December 2008, as the complainant no longer needed his help.  The complainant
    said the sessions ended in February 2009.  She finished the course in advanced
    functions at the end of January.  She then began a course in data management,
    but it was easier and she did not need the appellants help with it.

(2)

The sexual relationship

[13]

The
    complainant and the appellant gave different accounts of when their sexual
    relationship began.  As I have said, the trial judge accepted the complainants
    account.

(i)

The complainants version

[14]

The
    complainant said that their sexual relationship began in late November or early
    December 2008.    On one occasion, while waiting in the appellants truck for her
    mother to pick her up, the appellant kissed her on the lips and she kissed him
    back.

[15]

The
    complainant testified that the first time they had oral sex was over the
    Christmas holidays of 2008.  After one of their tutoring sessions ended, they
    started kissing and the appellant wanted to go further.  They went to a
    parking lot where the appellant introduced oral sex, which she then performed
    on him.  Afterwards, he drove her to her car and she went home.  On another
    occasion over the holidays, the complainant saw the appellant at a Starbucks
    coffee shop.  They kissed and touched each other and then went for a drive.

[16]

Their
    sexual relationship continued in January 2009.  Early that month, the appellant
    invited the complainant over to his apartment.  While giving her a tour of his
    place, he pulled her onto his bed and they had oral sex.  The complainant
    testified that by late January 2009. they began to have sexual intercourse. 
    Their sexual relations took place at the appellants apartment at times other
    than their tutoring sessions.  The complainant said that she agreed to have
    sexual intercourse with the appellant because she thought they were in a
    boyfriend/girlfriend relationship.  On Valentines Day 2009, she went to his
    apartment and gave him a bracelet with his name engraved on it.

[17]

Although
    the complainants tutoring sessions ended in February 2009, her sexual
    relationship with the appellant continued until March 2010.  She testified that
    their relationship did not consist of anything other than going to his
    apartment for sex.  She complained about this.  But he said that they could not
    do other things together because their relationship was wrong.

(ii)

The appellants version

[18]

In
    August 2009, the appellant was certified as teacher.  He obtained a long-term
    occasional contract position teaching math at a high school in Elmira.  He had
    a girlfriend but was on and off with her in the fall of 2009.  He would get in
    touch with the complainant during the off periods.

[19]

The
    complainant turned 18 in late November 2009.  The appellant testified that in
    December, he had a complete falling out with his girlfriend.  He said that he
    then began a sexual relationship with the complainant, which lasted until March
    2010, when she went to the police.

[20]

The
    appellant admitted that his sexual relationship with the complainant included
    sexual intercourse, oral sex, mutual masturbation, and kissing and that it all
    took place at his apartment.

(3)

Disclosure

[21]

The
    complainant reported her allegations to the police in March 2010.  She was
    upset that the appellant was not giving her definitive answers about his
    ex-girlfriend and particularly whether they had rekindled their relationship. 
    She pestered him for answers, and he continued to ask for sex.  She testified
    that she decided to go to the police because she and the appellant were arguing
    a lot and because he began to make inappropriate sexual comments, including
    suggesting a threesome.

[22]

The
    complainant said that she had told a few close girl friends about her relationship
    with the appellant.  One of them initially went to the police.  Several days
    later, the complainant also went to the police.

C.

The conviction appeal

(1)

Did the trial judge err in finding that the appellant was in a position
    of trust towards the complainant?

(a)

Position of trust

[23]

Section
    153(1) of the
Criminal Code
, R.S.C. 1985, c. C-46, sets out the
    offence of sexual exploitation:

153. (1)
Every person commits
    an offence who is in a position of trust or authority towards a young person,

who is a person with whom the young person
    is in a relationship of dependency or who is in a relationship with a young
    person that is exploitative of the young person, and who

(a)
for a sexual purpose,
    touches, directly or indirectly, with a part of the body or with an object, any
    part of the body of the young person; or

(b)
for a sexual purpose,
    invites, counsels or incites a young person to touch, directly or indirectly,
    with a part of the body or with an object, the body of any person, including
    the body of the person who so invites, counsels or incites and the body of the
    young person.

Section 153(2) defines a young person
    as a person 16 years of age or more but under the age of eighteen years.

[24]

Section 153(1) thus bans any sexual contact between an adult and a
    young person within any of the four relationships enumerated in the section. 
    That the young person consents, does not appear vulnerable, or does not subjectively
    view the relationship as one of trust, authority, or dependency or as
    exploitative is irrelevant.

[25]

In this case, to prove that the appellant was guilty of sexual
    exploitation, the Crown was required to establish four elements:

·

The appellant engaged in a form of sexual conduct
    prohibited by s. 153(1).

·

The complainant was at least 16 and under the age
    of 18 when the conduct occurred.

·

The appellant had the
mens rea
for each element of the offence.

·

The appellant stood in a position of trust towards
    the complainant when the sexual acts took place.

See
R. v. Audet
, [1996] 2 S.C.R. 171, at para. 16.

[26]

In this case, on the complainants evidence, the first three elements
    were easily established.  Thus, the central issue in the case was whether the
    appellant stood in a relationship of trust towards the complainant.

[27]

Parliament chose not to specify the relationships that would constitute
    relationships of trust under s. 153(1), likely for two reasons: because of the
    varied circumstances in which these relationships can arise; and because of the
    very fact specific nature of such an inquiry:  see
R. v. P.S.
,
[1993] O.J. No. 704 (Gen. Div.), at para. 31; affd
R.
    v. Sharma
, [1994] O.J. No. 3775 (C.A.).

[28]

The considerations that bear on whether a relationship comes within s.
    153 flow from the obvious purpose of this section:  to protect a young person
    who is vulnerable to an adult because of the imbalance in their relationship. 
    With this purpose in mind, the courts have identified several considerations
    relevant to an assessment of whether a relationship of trust exists.  They
    include:

·

The age difference between the accused and the
    young person;

·

The evolution of their relationship;

·

The status of the accused in relation to the young
    person;

·

The degree of control, influence or persuasiveness
    exercised by the accused over the young person; and

·

The expectations of the parties affected, including
    the accused, the young person and the young persons parents.
[1]

See
R. v.
    Audet
;
R. v. C.D.
, [2000] O.J.
    No. 1667 (C.A.). See also
R. v. D.E.
, [2009] O.J.
    No. 1909 (S.C.).

[29]

No one consideration is determinative.  But each one may play a role. 
    At bottom, trust, wrote La Forest J. for the majority in
Audet
, at para. 35, must be interpreted in accordance with its primary
    meaning: [c]onfidence in or reliance on some quality or attribute of a person
    or thing, or the truth of a statement.

(b)

Application to this case

[30]

In finding that the appellant stood in a position of trust towards the
    complainant, the trial judge applied the principles in
Audet
.  The crux of his finding is at pp. 35-36 of his reasons:

Aird was hired by K.L. to be S.L.s tutor because
    he was a student teacher and because he had a university degree in
    mathematics.  Certainly K.L. relied on Airds position in the teaching
    community and his integrity when she hired him to tutor her daughter.  Aird was
    a professional tutor in the sense that he had the credentials and was paid for
    his work.  The fact that Aird was a tutor was his introduction to S.L.  Airds
    university degree in mathematics, the fact that he was a student teacher and 28
    years of age gave Aird significant status in relation to S.L. who, in October,
    2008, was a 16-year-old high school student.

The nature of the tutor/student relationship
    between Aird and S.L. created an opportunity for Aird, 11 and ½ years S.L.s
    senior, to use his status and the persuasive and influencing factors he held in
    their relationship to effectively groom her into a sexual relationship.

[31]

That finding is a finding of fact.  It is, therefore, entitled to the
    usual appellate deference unless the appellant can show that it rests on an
    error of law or principle.  Mr. Humphrey submits that the trial judge erred in
    principle because he elevated the appellants status as a tutor to that of a
    teacher.  He points to several characteristics of the relationship between the
    appellant and the complainant that distinguishes it from a teacher/student
    relationship.  For example:

·

The complainant was not required to take tutoring
    sessions; she did so by choice.

·

The tutoring sessions were paid for privately; they
    were not part of a publicly-funded education system.

·

The appellant was employed by the complainant and
    her mother; his employment could be terminated at their discretion.

·

Tutoring sessions took place in a public coffee
    shop at selected times, not in a school as part of a formal academic program.

·

The appellant had no authority over the
    complainants grades.

·

The appellant had no ability to discipline the
    complainant.

[32]

I do not accept this submission for two reasons.  First, the trial
    judge did not equate the appellants status as a tutor with that of a teacher
    and therefore, presume a position of trust.  Rather, he took into account the
    appellants position at the school and his training as a teacher because they
    were key considerations in assessing whether the appellant stood in a position
    of trust.  The appellants position as a student teacher and his expertise in
    mathematics undoubtedly informed the complainants and, perhaps more importantly,
    K.L.s expectations about the relationship.

[33]

Second, although the relationship between the appellant and the complainant
    differed from the traditional teacher/student relationship in a school, that
    difference does not undermine the trial judges finding of a relationship of
    trust.  The vast majority of teachers stand not only in a position of trust
    towards their students, they also stand in a position of authority towards
    them.  Some of the distinguishing characteristics Mr. Humphrey relies on  for example,
    authority over grades and ability to discipline  reflect only a position of
    authority.

[34]

Positions of trust and authority are related concepts.  But they are
    different concepts and provide separate routes to the offence of sexual
    exploitation.  An accused not in a position of authority towards a young person
    may nonetheless be found to be in a position of trust.  Blair J. made this
    point in
P.S.
, at para. 37:

I take a position of trust to be somewhat
    different than a position of authority.  The latter invokes notions of power
    and the ability to hold in ones hands the future or destiny of the person who
    is the object of the exercise of the authority: see, R. v. Kyle (1991), 68
    C.C.C. (3d) 286 (Ont. C.A.).  A position of trust may, but need not
    necessarily, incorporate those characteristics.  It is founded on notions of
    safety and confidence and reliability that the special nature of the
    relationship will not be breached.

[35]

The Crown did not argue that the appellant was in a position of
    authority towards the complainant, only that he was in a position of trust. 
    And, as Ms. Roberts noted in her factum, in some important ways, the
    complainant and her family trusted or relied on the appellant more than they
    would have were he her teacher at school.  In particular:

·

The complainants family allowed the appellant to
    meet alone with the complainant.

·

They did so although the appellant was not subject
    to any of the oversight, safeguards, or discipline that a teacher would be
    subjected to in a school.

·

They allowed the appellant to set his own rules
    (within the context of tutoring math) and decide when and where he conducted
    the tutoring sessions.

[36]

According to the trial judge, when the complainant met the appellant,
    she was naïve, easy to lead on, and had no sexual experience.  She, along
    with her mother, looked to the appellant for his help and guidance.  She was
    entitled to trust that he would not take advantage of his position and use it
    to start a sexual relationship with her.

[37]

I would not give effect to this ground of appeal.

(2)

Did the trial judge err by scrutinizing the
    appellants evidence more strictly than that of the complainant?

[38]

Mr. Humphrey submits that the trial judge erred by applying different
    standards in assessing the evidence of the appellant and the complainant. 
    Specifically, he contends that the trial judge scrutinized the appellants
    evidence more strictly than that of the complainant.  His contention has two
    parts to it:  the trial judge was unforgiving in his criticism of the
    appellants evidence; and he was not critical at all of various aspects of the
    complainants evidence that warranted scrutiny.

[39]

The different standards of scrutiny argument is a difficult argument
    to succeed on in an appellate court.  It is difficult for two related reasons:
    credibility findings are the province of the trial judge and attract a very
    high degree of deference on appeal; and appellate courts invariably view this
    argument with skepticism, seeing it as a veiled invitation to reassess the
    trial judges credibility determinations.  Thus, as Doherty J.A. said in
R.
    v. J.H.

(2005), 192 C.C.C. (3d) 480 (Ont. C.A.), at para.
    59: [t]o succeed in this kind of argument, the appellant must point to
    something in the reasons of the trial judge or perhaps elsewhere in the record that
    make it clear that the trial judge had applied different standards in assessing
    the evidence of the appellant and the complainant.

(a)

The appellants evidence

[40]

To support his argument, the appellant points to the trial judges
    rejection of his explanation why he could not remember certain details, at p.
    33:

When Aird allegedly had difficulty remembering
    things, he tried to blame his memory problems on a motor vehicle accident which
    took place approximately 12 years ago.  I find this extremely unlikely since
    hes been able to obtain two university degrees since the motor vehicle
    accident.

[41]

When viewed in context, I do not think this example assists the
    appellants different standards of scrutiny argument.  In his evidence-in-chief,
    the appellant did not mention that his car accident 12 years earlier had
    affected his memory.  In cross-examination, the Crown questioned the
    appellants evidence that he scheduled twice weekly physiotherapy appointments
    to begin across town at the same time as his tutoring sessions with the
    complainant ended.  During this questioning, the Crown asked for the name of
    the appellants physiotherapist.  Although the appellant apparently had been
    going to the physiotherapy twice a week for 16 months, he claimed not to recall
    the names of his therapists.  The Crown asked: [d]o you have an issue with
    your memory?  The appellant answered: I dont know.

[42]

Later in his cross-examination, the Crown returned to the theme of the
    appellants poor memory.  The appellant claimed not to recall where he met the
    complainant for their first tutoring session.  The following exchange then took
    place:

Q.      Okay.
    Again, do you have any issues with your memory?

A.      I dont know

Q.      Have
    you ever seen a doctor about your memory?

A.      Sure.

Q.      Okay.  For what purpose?

A.      I
    was in a bad car accident over 12  well, not this year, no.  Its almost 12
    years ago



Q.      Okay. 
    And so do you have issues with your memory?

A.      To
    an extent.  Thats why I write things down.  Thats why I make sure that I keep
    records of stuff.

[43]

This was the only evidence that the appellant had a memory problem. 
    The trial judge was entitled to reject his attempt to blame his memory on a car
    accident many years earlier, when in the years following, the appellant
    obtained a university degree in mathematics, completed teachers college, and
    became a skilled tutor.  Indeed, the appellant had no difficulty directly
    contradicting specific aspects of the complainants evidence.

[44]

However, even if the trial judge ought not to have rejected the
    appellants explanation for his poor memory, this error did not taint the trial
    judges assessment of the appellants credibility.  The appellant did not
    testify that he had trouble remembering what happened in his relationship with
    the complainant.  Instead, he gave a different account, and much of that
    account made little sense.

[45]

It made little sense that the appellant would schedule tutoring
    sessions back to back with his physiotherapy appointments, with no allowance
    for travel time.  It made little sense that the appellant stopped tutoring the
    complainant in December 2008, as he claimed, when her examination did not take
    place until the end of January 2009.  And it made little sense that the
    complainant would give the appellant an engraved bracelet on Valentines Day
    if, as he claimed, he stopped tutoring her months earlier, he had virtually no
    contact with her since then, and he had not yet begun an intimate relationship
    with her.

[46]

The trial judge did not err in rejecting the appellants evidence about
    his relationship with the complainant and in concluding that it did not raise a
    reasonable doubt about his guilt.

(b)

The complainants evidence

[47]

The appellant points to the following aspects of the complainants
    evidence that he says called for scrutiny by the trial judge:

·

The complainants assertion at trial, for the first
    time, that she was uncomfortable with her relationship with the appellant
    because he was a tutor and she saw him as a professional.  The defence
    contended that the complainant tailored her evidence at trial to accord with
    the key issue in the case: whether the appellant was in a position of trust
    towards her.

·

The complainants admitted anger towards the
    appellant when she reported him to the police.

·

The inconsistency between the complainants
    evidence that tutoring ended in February 2009 and K.L.s evidence that she
    continued to give the complainant cash to pay the appellant for tutoring until
    March or April.

·

The inconsistency between the complainants initial
    statement that she was not shocked when the appellant kissed her and her
    evidence at trial that she was shocked.

[48]

The trial judge, however, addressed and scrutinized each of these
    aspects of the complainants evidence.  In particular:

·

The trial judge noted that before discussing the
    case with the Crown, the complainant did not complain about the tutor/student
    relationship.  But the trial judge also noted that the complainant saw the
    appellant as her sisters teacher and that he felt like a teacher to her.

·

The trial judge recognized that when the
    complainant spoke to the police she was angry with the way the appellant had
    treated her.  However, it was not the complainant, but her girlfriend, who
    initially went to the police.

·

During the Crowns submissions, the trial judge
    directly asked about the inconsistency between the complainants evidence and K.L.s
    evidence as to when tutoring ended.

·

The trial judge noted the inconsistency in the
    complainants evidence about whether she was shocked when the appellant kissed
    her.  However, the trial judge concluded that it made sense that a young
    17-year-old girl would think it was weird that a man, more than 11 years her
    senior and her tutor, would hold her hand after a tutoring session and on
    another occasion kiss her on the mouth.

[49]

It therefore seems to me that the appellants different standard of
    scrutiny argument cannot prevail.  The trial judge did scrutinize the
    complainants evidence appropriately.  He took into account the defence
    concerns about her testimony.  However, he found the complainants evidence to
    be candid and highly believable.  That was his call to make.

[50]

I would not give effect to this ground of appeal.  Accordingly, I would
    dismiss the appellants appeal against his conviction.

D.

The sentence appeal

[51]

At trial, the Crown asked that the appellant be sentenced to 12 to 18 months
    imprisonment.  The appellant asked for a sentence of between 45 days, which was
    the mandatory minimum at the time, and six months.  The trial judge imposed a
    sentence of one year imprisonment plus one year probation.

[52]

The appellant submits that his prison term ought to be reduced.  He
    contends that the trial judge overstated the gravity of his offence by
    effectively treating his tutoring relationship with the complainant as
    equivalent to a teacher/student relationship.  In support of his contention, he
    points to the following passage from the trial judges reasons on sentence:

The court draws very little if any distinction
    between the position of trust of a teacher and a tutor under the circumstances
    of this case.  As set out in the reasons for judgment, it was that position of
    trust that allowed Mr. Aird entre to the victim and gave him the continuing
    ability to groom her.

[53]

I do not agree with the appellants contention.  The trial judge knew
    that the appellant was not the complainants actual teacher.  And he did not
    sentence the appellant as if he were her teacher.  Later in his sentencing
    reasons, he noted that the cases the Crown relied on to support a sentence in
    the range of 15 to 18 months were all cases in which the accused was the
    victims teacher.  See for example,
R. v. Gaukrodger
(2006), 215 O.A.C. 74 (C.A.).  By sentencing the appellant to 12
    months, the trial judge rejected the range of sentence for teachers, who,
    unlike the appellant, stand in a position of authority as well as trust towards
    a young person.

[54]

In the passage the appellant relies on, the trial judge was merely
    expressing his opinion that under the circumstances of this case the
    seriousness of the appellants breach of trust was similar to the seriousness
    of a teachers breach of trust.  I agree with the trial judges assessment.  As
    I said earlier in these reasons, in some respects the complainant and her
    family placed more trust on the appellant than they would have placed on the
    complainants teacher.  That they did so elevates the seriousness of the
    appellants breach.  Therefore, the trial judge did not err in the way the
    appellant alleges that he did.

[55]

That leaves the issue whether the trial judge was justified in imposing
    a one year term of imprisonment.  The appellant can claim several mitigating
    considerations:

·

He had no previous criminal record;

·

He had a positive pre-sentence report;

·

He is not a danger to reoffend;

·

He has strong support from his family;

·

He worked long and hard to overcome the effects of
    his car accident and to obtain his teaching qualfication; and

·

He has suffered the collateral consequence of the
    loss of his licence to teach, at least for some time. See Allan Manson,
The
    Law of Sentencing
, (Toronto: Irwin Law, 2001) at pp. 136-7;
R.
    v. Pham,
2013 SCC 15.

[56]

However, balanced against these mitigating considerations are several
    aggravating considerations.  The appellants abuse of trust of a young person
    by itself is an aggravating consideration, though it is inherent in the offence
    of sexual exploitation. But even apart from that consideration, other
    considerations are aggravating in the present case.  They include:

·

The sexual activity took place over a considerable
    period of time: 15 months.

·

The sexual relationship included oral sex and
    ongoing sexual intercourse for at least a year.

·

The complainant was vulnerable because, although
    she was highly intelligent, she was also naïve, sheltered, and had no previous
    sexual experience.

·

In the light of the complainants vulnerability,
    the age difference between her and the appellant was significant: 11 years.

·

The complainant suffered because of this
    relationship.  She went from a very happy and trusting girl to a girl who
    lost her confidence and her trust in others.

·

The appellants breach of trust included the
    complainants mother, who hired him because of his skill and status and who
    placed her bright though naïve daughter under his guidance.

[57]

Despite the mitigating considerations, these highly aggravating
    considerations justify a one-year term of imprisonment.  The trial judge did
    not err in imposing it.  Accordingly, although I would grant leave to appeal
    sentence, I would dismiss the sentence appeal.

E.

conclusion

[58]

I would dismiss the appellants conviction and sentence appeal.

Released:

JUN 27 2013                                    John
    Laskin J.A.

JL                                                    I
    agree H.S. LaForme J.A.

I
    agree Alexandra Hoy J.A.





[1]
Several of these considerations are captured in s. 153(1.2) of the
Code
, which allows the trial judge to
    infer that a relationship is exploitative.


